Name: Commission Regulation (EC) NoÃ 240/2007 of 6 March 2007 registering certain names in the Register of protected designations of origin and protected geographical indications (Ã tramberskÃ © uÃ ¡i (PGI) Ã¢  Aceite Monterrubio (PDO) Ã¢  Alfajor de Medina Sidonia (PGI))
 Type: Regulation
 Subject Matter: Europe;  marketing;  consumption;  processed agricultural produce;  foodstuff
 Date Published: nan

 7.3.2007 EN Official Journal of the European Union L 67/5 COMMISSION REGULATION (EC) No 240/2007 of 6 March 2007 registering certain names in the Register of protected designations of origin and protected geographical indications (Ã tramberskÃ © uÃ ¡i (PGI)  Aceite Monterrubio (PDO)  Alfajor de Medina Sidonia (PGI)) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 510/2006 of 20 March 2006 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (1), and in particular the first subparagraph of Article 7(4) thereof, Whereas: (1) In accordance with the first subparagraph of Article 6(2) and pursuant to Article 17(2) of Regulation (EC) No 510/2006, the Czech Republics application to register the name Ã tramberskÃ © uÃ ¡i and Spain's application to register the two names Aceite Monterrubio and Alfajor de Medina Sidonia were published in the Official Journal of the European Union (2). (2) As no objection under Article 7 of Regulation (EC) No 510/2006 was sent to the Commission, these names should be entered in the Register of protected designations of origin and protected geographical indications, HAS ADOPTED THIS REGULATION: Article 1 The names in the Annex to this Regulation are hereby entered in the Register of protected designations of origin and protected geographical indications. Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 March 2007. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 93, 31.3.2006, p. 12. Regulation as amended by Regulation (EC) No 1791/2006 (OJ L 363, 20.12.2006, p. 1). (2) OJ C 148, 24.6.2006, p. 15 (Ã tramberskÃ © uÃ ¡i); OJ C 148, 24.6.2006, p. 18 (Alfajor de Medina Sidonia); OJ C 148, 24.6.2006, p. 25 (Aceite Monterrubio). ANNEX 1. Agricultural products intended for human consumption listed in Annex I of the Treaty Class 1.5. Oils and fats (butter, margarine, oils, etc.) SPAIN Aceite Monterrubio (PDO). 2. Foodstuffs referred to in Annex I of the Regulation Class 2.4. Bread, pastry, cakes, confectionery, biscuits and other bakers wares CZECH REPUBLIC Ã tramberskÃ © uÃ ¡i (PGI) SPAIN Alfajor de Medina Sidonia (PGI).